Citation Nr: 1504881	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, including a hiatal hernia and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 10 percent for left elbow epicondylitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right elbow epicondylitis.

4.  The claim for entitlement to a combined evaluation in excess of 70 percent.

(The issue of whether an overpayment of VA compensation in the amount of $7239.07 was properly created is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1977, November 2003 to April 2007, apparently followed by active service from June 2007 to September 2007.  The Board notes that the Veteran's service dates in 2007 have been contested by him in connection with a separate VA compensation overpayment matter, which specific dates are not dispositive in this particular case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at a videoconference Board hearing at the RO in Oakland, California.   A transcript of the proceeding has been associated with the claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the GERD issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. See representative's argument on a VA Form 646 dated in July 2014 concerning GERD/HERNIA and physician's statement of September 2014. 

The issues of entitlement to initial evaluations in excess of 10 percent for left and right elbow disabilities (each), and entitlement to a combined evaluation in excess of 70 percent are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a gastrointestinal disability, including a hiatal hernia and GERD, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A gastrointestinal disability, including a hiatal hernia and GERD, was incurred in active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection is granted herein, as explained below.  As such, the Board finds that any error under the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a proscribed time period, which listed diseases do not include GERD.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran's service treatment records reflect that he was diagnosed with GERD in 2006 and prescribed Zantac.  See, e.g., April 2006 and October 2006; see also March 2006 (checked box indicating he was experienced heartburn and/or an abdominal or hiatal hernia and he noted he was taking Zantac).

Post-service VA treatment records reflect diagnosed GERD.  See, e.g., June 2009.

The Veteran was afforded a VA examination in May 2008.  The VA examiner noted that the Veteran was first diagnosed with GERD in 2006 (in service), and recorded a current diagnosis of GERD.  The examiner did not, however, provide any etiological opinion.

The Veteran submitted three letters from Dr. D.A., a former Captain in the Air Force who was one of the Veteran's primary care physicians in service (albeit his letterhead indicates he now practices dermatology).  In an August 2009 letter, Dr. D.A. wrote that he was the Veteran's primary care physician in service, that the Veteran had GERD in service, and that the Veteran currently had diagnosed GERD.  Dr. D.A. wrote in his April 2010 letter that the Veteran had diagnosed GERD in service.  Dr. D.A. wrote in his September 2014 letter that the Veteran had an esophageal hiatal hernia, and that his GERD in service was an early symptom of such.

In light of all of the above, the Board finds that service connection for a gastrointestinal disability, including a hiatal hernia and GERD, is warranted.  As shown above, the Veteran was diagnosed with GERD in service in 2006, he separated from service in 2007, and shortly after his active service, his May 2008 VA examination report as well as the letters from Dr. D.A. reflect that he continued to experience GERD.  The Board adds that there is no evidence of any intercurrent injury or disease that could have caused the Veteran's GERD since service.  While the Board acknowledges that there is no explicit medical opinion of record linking the Veteran's GERD to his active service, the Board finds the diagnosis in service, post-service diagnosis shortly after his service, and his credible reports of continued symptomatology to be sufficient to warrant service connection in this case and, therefore, the Board will grant the claim.  Moreover, Dr. D.A. diagnosed a hiatal hernia and noted that the GERD was an early symptom of such.  As a result the evidence shows that the hiatal hernia resulted from a disease incurred in service.  As such, service connection is warranted.  


ORDER

Entitlement to service connection for a gastrointestinal disability, including a hiatal hernia and GERD, is warranted.


REMAND

A.  Elbow Ratings

The Veteran's left and right elbow disabilities are currently assigned 10 percent disability ratings (each), effective January 14, 2007.  The Veteran seeks entitlement to higher initial ratings.

As an initial matter, the Board notes that none of the Veteran's VA treatment records dated since June 2009 have been associated with the claims file.  Therefore, this matter should be remanded so that all of the Veteran's VA treatment records dated since June 2009 may be associated with the claims file.

A January 2009 VA treatment record reflects that the Veteran had formerly received his health care from Kaiser Permanente.  Therefore, on remand, all of the Veteran's private treatment records from Kaiser Permanente dated since January 2007 should be associated with the claims file.

The Veteran testified at the Board hearing that he experiences numbness around his elbows (albeit he did testify that it seemed to radiate from his neck and down his shoulders and into his arms).  In that regard, a June 2009 VA treatment record reflects that in April 2009, EMG testing had been performed, but there is no EMG report in the claims file.  It is not clear from this notation whether the testing was performed at a VA medical center or at another facility.  Therefore, on remand, a copy of the April 2009 EMG report should be associated with the claims file and, to that end, the Veteran should be asked to identify where that testing was performed.

The Veteran was provided with a VA examination in May 2008 in connection with his claim for service connection for his elbows.  As noted above, at the November 2014 Board hearing, the Veteran testified that he was experiencing numbness in his elbows.  While the passage of time, by itself, does not require that a new VA examination be provided in a rating matter, in this particular case, because it has been almost seven years since the Veteran was afforded a VA examination, and because he testified that he is experiencing numbness that was not previously noted by the May 2008 VA examiner, the Board finds that the Veteran should be afforded a new VA examination to address the current severity of his elbow disabilities, including to address any neurological symptomatology.

B.  Combined Rating

The Veteran's combined rating is presently 70 percent, effective January 14, 2007 (the effective date for service connection for his elbow disabilities).  He seeks entitlement to a higher combined rating.

The thrust of the Veteran's argument involves the manner in which his ratings for his service-connected left and right elbow disabilities have been combined.  Because, however, his left and right elbow initial rating claims have been remanded herein for further development, the Board will defer decision on this matter as intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated since June 2009.

2.  Obtain copies of all of the Veteran's private treatment records from Kaiser dated since January 2007; to that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Associate with the claims file the April 2009 EMG report referenced in a June 2009 VA treatment record.  The Board notes that it is unclear whether it is from a VA facility.  If this record is not a VA treatment record, ask the Veteran to identify the facility where the EMG testing was performed and, to that end, ask the Veteran to complete the requisite Form 21-4142 authorization so that it may be associated with the claims file.

If the record is unable to be associated with the claims file, this should be noted in the claims file, and the Veteran should be provided with notice of such.

4.  Afford the Veteran a new VA examination in order to determine the current severity of his left and right elbow disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Neurological testing should be performed, and the examiner should address whether the Veteran has any neurological abnormality which is associated with or a manifestation of the Veteran's left and right elbow epicondylitis.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his left and right elbows.  The examiner should also comment as to whether the Veteran's elbows exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  If such is not feasible, the examiner should explain why.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


